DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-23 and 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallman et al. (US 6187380) in view of Aurenty et al. (US 6245421). 	Regarding claim 19, Hallman et al. teach “a method for producing pictorial relief n(CHxRy)m (where n+m = 2 and m ≥ 1 and x+y = 3 and x ≥ 1) and combinations of at least two of these reactive groups (column 6, lines 11-21).” 	Regarding claim 22, Hallman et al. further teach “wherein the at least one catalyst or the at least one initiator is thermally and/or photochemically activatable (column 4, lines 58-59).” 	Regarding claim 23, Hallman et al. further teach “wherein the at least one fluid comprises further components selected from solvents, additives and combinations of several of these components (column 5, lines 33-35).” 	Regarding claim 25, Hallman et al. further teach “wherein the viscosity of the fluid is in the range of 0.1 to 100 mPa-s (see examples 19, 22, and 23).” 	Regarding claim 26, Hallman et al. further teach “wherein the droplet-wise application of the fluid takes place using at least one nozzle that is movable relative to the substrate layer (Figure 2a).” 	Regarding claim 27, Hallman et al. further teach “wherein the at least one nozzle is part of an inkjet print head (Figure 2a).” 	Regarding claim 28, Hallman et al. further teach “the contact angle of the fluid on the substrate layer is in the range of 5° to 110°.”  Examiner notes that this range is very wide, and includes both hydrophobic and hydrophilic contact angles.  Furthermore, since the fluids and substrate materials used by Hallman et al. are at least substantially identical to those claimed by Applicant, Examiner asserts that contact angles would at least overlap the instantly recited range.  See MPEP §2112.01.
Regarding claim 29, Hallman et al. further teach “wherein the diffusing according to step d) takes place at a temperature in the range of -20°C to 200°C.”  Examiner notes that it is convention that when no specific atmospheric conditions are specified, standard temperature and pressure are assumed.  In this instance, the standard temperature is room temperature, which falls within the recited range.   	Regarding claim 30, Hallman et al., as modified, teach all that is claimed, as in claim 19 above, but fail to teach “wherein the exposure time in step d) is at least 1 second,” leaving the choice up to one having ordinary skill in the art.  Additionally, Examiner notes that it takes a finite amount of time to ink jet an entire plate, and then a finite amount of time to take that plate, for example, to the exposure step.  See, for example, Example 19 of Hallman et al.  Examiner asserts that one having ordinary skill in the art could at once envisage a scenario wherein it takes longer than one second to transition from the ink jetting step to the exposure step, thus meeting the claimed limitations. 	Regarding claims 31, 32, and 34, only that which is optional is recited.  Thus, no limitations are recited which would define over the modified method of Hallman et al.	Regarding claim 33, Hallman et al., as modified, teach all that is claimed, as in claim 19 above, except “wherein the fixing according to step f) takes place in an inert gas atmosphere, or in that before beginning the fixing according to step f), a barrier layer is applied to the layer construction.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to carry out ultraviolet curing in an inert atmosphere in order to prevent oxygen from interfering with the curing process.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to conduct the fixing step under an inert atmosphere in order to prevent oxygen from interfering with the curing process. 	 Regarding claim 35, Hallman et al. further teach “a pictorial relief structure, produced by a method according to claim 19 (Figure 2b).”
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallman et al. and Aurenty et al., further in view of Kato et al. (US 6106984). 	Regarding claim 24, Hallman et al., as modified, teach all that is claimed, as in claim 19 above, except “wherein the substrate layer comprises a wax.”  However, Kato et al. teach adding a paraffin wax to an inkjet image-receiving layer in order to improve the wetting properties of the support (column 10, lines 10-19).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to include a paraffin wax in the substrate layer in order to improve the wetting properties of the support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853